Citation Nr: 0836383	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media.

2.  Entitlement to service connection for bilateral 
conjunctivitis.

3.  Entitlement to service connection for urinary tract 
infections.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for low back 
disability.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for bilateral otitis media, bilateral 
conjunctivitis, urinary tract infection, anemia, skin 
condition, low back pain, sinusitis and bilateral snapping 
hip syndrome.  

The issues of entitlement to service connection for 
sinusitis, urinary tract infections and for low back, skin 
and bilateral hip disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In March 2005 the veteran submitted a claim for service 
connection for bilateral otitis externa for which she had 
surgery in June 2003.  She submitted a June 2003 surgical 
report for chronic otitis externa.  This claim is referred to 
the agency of original jurisdiction for appropriate 
development.  





FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran does not have bilateral otitis media linked to 
service on any basis.

2.  The competent and probative evidence of record does not 
show a current diagnosis of chronic bilateral conjunctivitis.  

3.  The competent and probative evidence of record shows that 
the veteran does not have anemia linked to service on any 
basis.


CONCLUSIONS OF LAW

1.  Bilateral otitis media was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Service connection for bilateral conjunctivitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

3.  Service connection for anemia is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in June 2002, August 2002, 
March 2006, July 2006 and September 2007 that discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in April 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for bilateral otitis media.  Additional 
development is not needed at this time for bilateral 
conjunctivitis, anemia, and skin disorder because no 
disability related to these claimed conditions is shown by 
the evidence of record.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include arthritis become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III.  Bilateral otitis media

The veteran seeks entitlement to bilateral otitis media and 
claims that she was treated in service for this condition.

At a separation examination in December 2000 the clinical 
evaluation was normal for ears.  Although the veteran 
reported having or having had ear, nose or throat trouble, 
the physician's comment related this history to an episode of 
sinus infection that had been treated with medication.  

Post service, in early April 2001, the veteran had complaints 
of ear infection for a long time since boot camp with ear 
pressure and fullness.  The assessment was bilateral otitis 
media.  VA outpatient treatment records show that in May 2001 
the veteran was seen in a VA emergency room for several 
complaints to include bilateral ear itch.  In June 2001 she 
complained of itchy ears.  On examination the auditory canal 
appeared clean with intact tympanic membrane.  The assessment 
included rule out eczematous otitis and question serous 
otitis media.  

In November 2002 her bilateral tympanic membranes were 
slightly injected.  The assessment was question Eustachian 
tube dysfunction.  

An April 2003 CT scan of the temporal bones found evidence 
suggestive of bilateral otitis media.  An audiological 
evaluation in May 2003 contained remarks that impedance 
findings indicated middle ear dysfunction for both ears.  

A March 2004 medical statement from a private physician 
indicated that the veteran was diagnosed with bilateral 
otitis media in the period at home awaiting orders and has 
had continuous related symptoms since that time.  An 
audiological evaluation confirmed middle ear dysfunction, 
bilateral and absent otoacoustic emission.  The veteran had 
tympanic membrane surgery on the right ear and was scheduled 
to have surgery on the left ear.  She had middle ear chronic 
disease.   In March 2005, the veteran had complaints of a 
sore throat and pruritus in her right ear.  

On VA examination in August 2006, the veteran's auricle, 
external canal, tympanic membrane, tympanum, and mastoids 
were normal.  There were no conditions secondary to ear 
disease.  There was no active ear disease present.  There was 
no infection with the middle ear at that time.  No 
complications of ear disease were present.  The diagnosis was 
a normal ear examination.  

The examiner opined that there is no anatomical relationship 
between the external canal and the middle ear structures.  
There was no evidence of a diagnosis of otitis media during 
service.  Otitis media could cause some conductive deafness.  
An audiogram in August 2006 reported normal hearing.  The 
examiner concluded that the veteran's symptoms were not 
caused by or a result of her service duties.  

A VA outpatient treatment record dated a few days after the 
VA examination in August 2006 shows a diagnosis of chronic 
otitis media.  This medical evidence does not link the 
diagnosed chronic otitis media to service.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for bilateral otitis media.

Service medical records are negative for any complaints, 
findings, or diagnosis of a bilateral otitis media 
disability.  Although a private physician indicated that the 
veteran had been diagnosed with bilateral otitis media during 
a period she was at home awaiting orders, the evidence of 
record shows that she was discharged in early March 2001 and 
was seen for complaints of ear fullness in early April 2001.  

Post service private and VA treatment records show a 
diagnosis of bilateral otitis media but that medical evidence 
does not provide a link between any current otitis media 
disability and service.  

The Board recognizes the contentions of the veteran.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  As a layperson, 
however the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
the appellant's assertions do not constitute competent 
medical evidence that her bilateral otitis media is linked to 
service or to an incident in service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral otitis media.  Although 
bilateral otitis media has been diagnosed, there is no 
probative, competent medical evidence of record linking the 
disability to service.  No probative, competent medical 
evidence exists of a relationship between bilateral otitis 
media and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
bilateral otitis media is a result of service or an incident 
in service.  Therefore, the benefit of the doubt rule does 
not apply and service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Bilateral conjunctivitis

Service medical records show that the veteran was treated for 
conjunctivitis in July 2000 and approximately three days 
later had complaints of a swollen right eye.  In the medical 
history provided by the veteran at the time of a December 
2000 separation examination, she denied having or having had 
eye trouble.  On examination, her eyes were clinically 
evaluated as normal.  The separation examination in December 
2000 does not show a permanent residual or chronic eye 
disorder.  Thus, although the veteran received treatment for 
conjunctivitis in service, a chronic eye disorder is not 
shown in service.  

Post service VA medical records show that on examination in 
June 2001, May 2002, and July 2002, examination of the eyes 
was negative.  Examination findings shown in June 2001 and 
July 2002 revealed pupils equal, round, and reactive to light 
and accommodation.  Her extraocular movements were intact.  
There were no corneal lesions and the conjunctivae were 
clear.  She had white sclerae and there was no bleeding or 
exudate.  There was no hordeolum, no ectropion or intropion.  

An April 2003 statement from a private medical doctor shows a 
diagnosis of dry eye.  An April 2003 lenses prescription by a 
private medical doctor was also submitted.  This medical 
evidence does not link dry eye to service or to treatment for 
conjunctivitis in service.  

In August 2006, an examination of her eyes revealed that the 
cornea, lens and conjunctive were clear, the sclera was 
white, and there was no swelling or discharge.  

These post service private and VA medical records do not show 
a chronic condition of bilateral conjunctivitis related to 
service or an incident in service.  

The Board recognizes the contentions of the veteran.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  As a layperson, 
however the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
her statements do not constitute competent medical evidence 
that she has a current diagnosis of bilateral conjunctivitis.  

In sum, there is no competent medical evidence of a current 
diagnosis of bilateral conjunctivitis.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002).  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

As a present disability of bilateral conjunctivitis is not 
shown, the Board finds that service connection for bilateral 
conjunctivitis is not warranted.  The preponderance of the 
evidence is against the appellant's claim which must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Anemia

After a review of the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for anemia.  

Service medical records are negative for complaints, 
findings, or diagnosis of anemia.  

Post service a VA blood test in September 2001 showed a low 
red blood cell count, but a diagnosis of anemia is not of 
record.  On examination in June 2001, February 2002, May 
2002, and July 2002, the veteran appeared well nourished.  

At a VA outpatient visit in May 2002, the veteran reported 
having lost approximately 16 pounds since her last visit.  
Her laboratory test results were within normal limits.  She 
reported not eating meat and was following a vegetarian diet.

At a VA examination in April 2005 the examiner noted that the 
general state of the veteran's health was good and there was 
no evidence of anemia.

In May 2005, during the veteran's pregnancy, a list of active 
outpatient medications includes medication to be taken three 
times a day for anemia.  In March 2007, a list of active 
outpatient medications does not include medication to be 
taken for anemia.  

Although a blood test in March 2007 showed a low red blood 
cell count, a diagnosis of anemia is not of record.  The 
assessment of an examination at that time included abnormal 
uterine bleeding secondary to an I.U.D which she had since 
December 2005.   

Although the VA treatment records show a diagnosis of anemia 
in May 2005, approximately four and a half years after 
separation from service, there is no competent medical 
evidence that links the diagnosis of anemia to service or to 
an incident in service.  

The Board recognizes the contentions of the veteran.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  As a layperson, 
however the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
her statements do not constitute competent medical evidence 
that she has anemia that is linked to service or to an 
incident in service.  

Based upon the above, the Board finds that the preponderance 
of the competent and probative evidence is against service 
connection for anemia.  Anemia was not shown in service and 
lacking competent medical evidence of anemia which can be 
linked to service, service connection must be denied.  Since 
the preponderance of the evidence is against the claim of 
service-connection for anemia, the benefit of the doubt rule 
does not apply and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for bilateral otitis media 
is denied.

Entitlement to service connection for bilateral 
conjunctivitis is denied.

Entitlement to service connection for anemia is denied.

REMAND

Further development is needed on the issues of entitlement to 
service connection for sinusitis, urinary tract infection, a 
low back disability and bilateral hip disability prior to 
appellate review.

Service medical records show that the veteran was treated for 
sinus pressure and an episode of a sinus infection treated 
with medication was noted on the separation examination in 
December 2000.  VA outpatient treatment records show a 
diagnosis of chronic sinusitis in June 2001.  A medical 
examination including complete review of all treatment 
records is necessary to determine whether the veteran's 
inservice symptoms were evidence of an initial manifestation 
of a chronic disability of sinusitis.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The veteran seeks entitlement to service connection for a low 
back disability.  She claims that in service when she went to 
sick call for treatment of stress fractures of the tibias she 
complained of total body pain including the dorsolumbar area.  
At an August 2002 VA examination, the diagnosis was axonal 
neuropathy of the right peroneal nerve or could be secondary 
to old right L5 radiculopathy diagnosed by "EDX".  The 
veteran also seeks entitlement to a bilateral hip disability 
claimed as bilateral snapping hip syndrome initially claimed 
as secondary to her service-connected right and left fracture 
of tibia.  VA post service medical records show in August 
2001 a progress note indicates the veteran had bilateral 
snapping hip syndrome (iliotibial band).  On examination she 
had bilateral snapping hips with full range of motion and 
tight hamstrings.  At a VA examination in April 2005, the 
diagnosis was bilateral iliopsoas strain.  

A private medical opinion in March 2004 links the low back 
and bilateral hip conditions to events occurring as part of 
her training or Navy related activities.  The private 
physician noted that in service the veteran developed stress 
fractures of the tibia a short time after starting strenuous 
exercises.  The chronic pain the veteran had been suffering 
in multiple areas to include her lumbar area, hips and legs 
were all related because the musculoskeletal system 
functioned as a whole.  The private physician stated that 
running and other exercises that were part of Navy training 
"can be" the etiology of all her pains, muscle spasms, and 
snapping hip.  

Although there are medical opinions finding that the 
veteran's low back and bilateral hip conditions are not 
related to her service-connected bilateral plantar fasciitis 
or tibial stress fractures, a medical opinion as to whether 
her low back and bilateral hip conditions are directly 
related to service or to events occurring as part of her 
training or Navy related activities is not of record.  A 
remand is necessary for such an opinion prior to appellate 
review.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).

The veteran also seeks entitlement to service connection for 
urinary tract infections.  Service medical records show that 
in September 2000 the veteran complained of urinary frequency 
and leaking.  She had a normal examination.  The provisional 
diagnosis was bladder spasms versus psychogenic symptoms.  
When seen for a consultation approximately two days later, 
she related that her symptoms were improving and she put on 
hold having a consultation.  At her separation examination, 
it was noted that the veteran had a urinary tract infection 
in boot camp that had been treated and was not considered 
disabling at the time of her separation examination in 
December 2000.  An examination evaluation was not provided 
for the genito-urinary system.  

Post service, VA treatment records show that in September 
2001 the veteran complained of urinary frequency, small 
voids, and some dysuria.  In May 2002 the veteran had 
complaints of odor during urination process and cystitis for 
approximately one week.  Later that month, her genitourinary 
system was negative for symptoms and it was noted that her 
urinary symptoms had resolved.  Her genitourinary system was 
shown as normal on a July 2002 VA treatment record.  

Although a current diagnosis of a urinary tract infection is 
not shown, during the period of this appeal, the veteran has 
submitted evidence of urinary symptoms.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  As the service medical 
records show the veteran had a urinary tract infection in 
service and her lay testimony is sufficient to indicate that 
a current disability may be associated with military service 
as the symptoms are capable of lay observation, it is found 
that an examination is necessary before the claim may be 
fairly adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board finds that a VA examination is necessary to 
determine whether it is at least as likely as not that the 
veteran's has a skin disability that is related to or had its 
onset during service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the 
veteran's claimed sinusitis.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  If a current diagnosis 
of chronic sinusitis is shown, the 
physician should render an opinion as 
to whether it is at least as likely as 
not that the veteran's sinusitis is 
related to the sinus episode treated in 
service.  The rationale for the opinion 
must be provided. 

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the 
veteran's claimed low back disability 
and bilateral hip disability.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The physician should 
render an opinion as to whether it is 
at least as likely as not that (a) the 
veteran's low back disability is 
related to service or an incident in 
service; and (b) the veteran's 
bilateral hip disorder is related to 
service or an incident in service.  The 
rationale for the opinion must be 
provided.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the 
veteran's claimed urinary tract 
infections.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
physician should render an opinion as 
to whether it is at least as likely as 
not that (a) the veteran has a chronic 
condition of urinary tract infections 
related to service or an incident in 
service.  The rationale for the opinion 
must be provided.

1.  Schedule the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any skin disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any skin 
disability found to be present had its 
onset in or is related to service.  In 
doing so, the examiner should 
acknowledge any report of a continuity 
of skin symptoms since service and the 
in-service treatment for skin problems.  
The rationale for all opinions 
expressed should be provided in a 
legible report.  

5.  Then, readjudicate the appeal.  If 
any decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


